Fourth Court of Appeals
                                     San Antonio, Texas
                                             OPINION
                                        No. 04-13-00494-CR

                               EX PARTE Richard Anthony BALDEZ

                      From the County Court at Law No. 4, Bexar County, Texas
                                       Trial Court No. 2519
                             Honorable Sarah Garrahan, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 8, 2014

APPEAL ABATED

           This appeal arises from the trial court’s denial of Richard Anthony Baldez’s post-

conviction application for writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.072,

§ 1 (West Supp. 2013). We abate the appeal for the trial court to clarify its Order of June 25, 2013

consistent with article 11.072, section 7(a) of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 11.072, § 7(a) (West Supp. 2013).

                                            BACKGROUND

           Baldez was convicted of the misdemeanor offense of driving while intoxicated; punishment

was assessed at 180 days in the Bexar County jail, probated for eight months, and a $500 fine. A

panel of this court affirmed the trial court’s judgment. See Baldez v. State, 386 S.W.3d 324 (Tex.

App.—San Antonio 2012, no pet.). A petition for discretionary review was not filed in the Court
                                                                                       04-13-00494-CR


of Criminal Appeals. On June 20, 2013, Baldez filed a pro se application for post-conviction writ

of habeas corpus. Without holding a hearing, the trial court signed an order denying the writ.

Baldez now appeals the trial court’s denial of his application for writ of habeas corpus.

                                       STANDARD OF REVIEW

       We review a trial court’s decision to grant or deny the relief requested on a writ of habeas

corpus under an abuse of discretion standard. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim.

App. 2006); Ex parte Cummins, 169 S.W.3d 752, 755 (Tex. App.—Fort Worth 2005, no pet.).

                                            DISCUSSION

       Baldez filed his application for writ of habeas corpus pursuant to article 11.072 of the Texas

Code of Criminal Procedure, which establishes the procedures for an application in a

“misdemeanor case in which the applicant seeks relief from an order or judgment of conviction

ordering community supervision.” TEX. CODE CRIM. PROC. ANN. art. 11.072, § 1 (West Supp.

2013). Section 7(a) provides that:

       If the court determines from the face of the application or documents attached to
       the application that the applicant is manifestly entitled to no relief, the court shall
       enter a written order denying the application as frivolous. In any other case, the
       court shall enter a written order including findings of fact and conclusions of law.

TEX. CODE CRIM. PROC. ANN. art. 11.072, § 7(a) (West Supp. 2013).

       Here, the trial court’s order did not find the application “frivolous,” but failed to include

findings of fact and conclusions of law. The entirety of the trial court’s order provides as follows:

       On this the 25th day of June, 2013, after reviewing the Applicant’s Writ, the Court
       finds from the face of the application that the Applicant is manifestly entitled to no
       relief. All matters raised by Applicant can be determined from the appellate record.
       The Court finds that no hearing is necessary. All relief is denied.

Baldez thus argues that because the trial court found that he was “manifestly entitled to no relief,”

the trial court should have denied the application “as frivolous,” or if not, included findings of fact

and conclusions of law.
                                                 -2-
                                                                                        04-13-00494-CR


        We agree that pursuant to article 11.072, a finding that the applicant is “manifestly entitled

to no relief” compels that the application be denied “as frivolous.” Id. “In any other case,” the

statute requires the trial court to enter a written order including findings of fact and conclusions of

law in its order. Id.; Ex parte Enriquez, 227 S.W.3d 779, 783-84 (Tex. App.—El Paso 2005, pet.

ref’d) (“By statute, if the trial court finds that the applicant was ‘manifestly entitled to no relief’

from the face of the application, it is required to enter a finding of ‘frivolous.’”). Because the trial

court’s order in this case is unclear, we are unable to determine whether or not the trial court should

have made findings of fact and conclusions of law. Accordingly, without addressing the merits of

the issues raised in this appeal, we abate the appeal to permit the trial court to clarify its June 25,

2013 order consistent with article 11.072, section 7(a). TEX. CODE CRIM. PROC. ANN. art. 11.072,

§ 7(a) (West Supp. 2013); Enriquez, 227 S.W.3d at 784-85; see also Ex parte Jones, 367 S.W.3d
696, 697 (Tex. App.—Texarkana 2012, no pet.).

        The trial court shall, within thirty days after the date of this order: (1) make appropriate

orders and, if appropriate, enter findings of fact and conclusions of law; and (2) deliver any orders

and findings of fact and conclusions of law to the trial court clerk. The trial court clerk shall: (1)

prepare a supplemental clerk’s record containing all orders and findings of fact and conclusions of

law which the trial court renders or makes; and (2) file the supplemental clerk’s record with the

clerk of this Court within thirty days after the date of this order.


                                                    PER CURIAM

PUBLISH




                                                  -3-